[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12863         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JUNE 22, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 2:90-cr-00001-WCO-SSC-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

WILLIAM SCOTT HAMES,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                        (June 22, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
       William Scott Hames, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion to amend his original 28 U.S.C. § 2255 motion

to vacate, pursuant to Federal Rule Civil Procedure 15(c)(1)(B). Hames argues

that the district court erred in dismissing his motion to amend for lack of subject-

matter jurisdiction when it concluded that his motion was a second or successive §

2255 motion that he did not have authorization to file.1

       We review questions regarding subject-matter jurisdiction de novo. United

States v. Oliver, 148 F.3d 1274, 1275 (11th Cir. 1998). We review a district

court’s application of Rule 15(c) for abuse of discretion. Davenport v. United

States, 217 F.3d 1341, 1343 (11th Cir. 2000).

       Rule 15(c) allows, in specific circumstances, “an amendment to a pleading

[to] relate[ ] back to the date of the original pleading.” Rule 15 can be used in

cases where a defendant files a timely § 2255 motion and then later files an

amendment or additional motion that relates back to the original § 2255, but



       1
          Hames also argues that the district court erred in denying his motion for a Certificate of
Appealibility (COA). Hames lacks a COA to appear before this court, but a COA is not required
when a prisoner seeks review of the dismissal of an “amended” § 2255 motion for lack of
subject-matter jurisdiction. See Hubbard v. Campbell, 379 F.3d 1245, 1246–47 (11th Cir. 2004)
(concluding COA not required for consideration of district court’s order because “the district
court’s decision dismissing the [a]mended [p]etition is not a final order” under 28 U.S.C.
2253(c), but rather “a final order dismissing the [a]mended [p]etition for lack of subject matter
jurisdiction.”) (internal quotation marks and citation omitted). Thus, this court has jurisdiction
to consider the merits of the district court’s order under 28 U.S.C. § 1291.

                                                 2
would otherwise be untimely. Davenport, 217 F.3d at 1344. An amendment

“relates back” to the date of the original pleading if it, “asserts a claim or defense

that arose out of the conduct, transaction, or occurrence set out . . . in the original

pleading.” Fed. R. Civ. P. 15(c)(1)(B). Importantly, a motion under § 2255 can

only be amended under Rule 15 before judgment is issued; Rule 15 has no post-

judgment application. Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1344-

45 (11th Cir. 2010). Finally, 28 U.S.C. §2255(h) requires that any prisoner who

wishes to file a second or successive § 2255 motion to vacate must first file a

request with this court for an order authorizing the district court to consider the

motion. Without such authorization, the district court does not have jurisdiction.

      Hames filed his “motion relating back to original § 2255 motion” over ten

years after final judgment was entered in his original § 2255 case. Further, Hames

did not have authorization from this court to file a second or successive § 2255.

Therefore, the district court did not err in dismissing the motion to amend for lack

of subject-matter jurisdiction. The decision of the district court is AFFIRMED.




                                           3